Notice of Pre-AIA  or AIA  Status
	The present application is being examined under the pre-AIA  first to invent provisions. 
Detailed Action
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 19 June 2020 and 27 October 2020 are acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner except where lined through. English translations were not provided for the lined through documents.  See attached copy of PTO-1449.

Terminal Disclaimer
2.	The terminal disclaimer filed on 27 October 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Nos. 10,300,078, 9,861,644, and 10,350,224 have been reviewed and are accepted.  The terminal disclaimer has been recorded.

Status of Application
3.	Applicants’ arguments/remarks filed 27 October 2020 are acknowledged.  Claims 26-27, 42-43, and 46-61 are currently pending.  Claims 1-25, 28-41, and 44-45 are canceled.  Claims 43 and 46-53 are currently amended.  Claims 54-61 are newly added.  Claim 26-27, 42-43, and 46-61 are examined on the merits within.



Withdrawn Rejections
4.	Applicants’ arguments, filed 27 October 2020, with respect to the 35 U.S.C. 112, Second Paragraph Rejections have been fully considered and are persuasive.  The 35 U.S.C. 112, Second Paragraph Rejections of claims 43-53 have been withdrawn.  The Obviousness Double Patenting Rejections have been withdrawn for U.S. Patent Nos. 10,300,078, 9,861,644, and 10,350,224.  A terminal disclaimer was not provided for U.S. Patent No. 10,357,502; this rejection is still of record. 

Maintained Rejections 
Claim Rejections – 35 U.S.C. 102
5.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


6.	Claim(s) 26-27 is/are again rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Daifotis et al. (U.S. Patent Application Publication No. 2003/0195171).
	Regarding instant claims 26-27, Daifotis et al. disclose a composition for treating abnormal bone resorption in mammals comprising Vitamin D2 or Vitamin D3 and bisphosphonate.  See abstract.  The compositions can be administered orally with pharmaceutically acceptable carriers such as lactose, methyl cellulose, carboxymethyl cellulose, etc. i.e., non-wax matrix.  See paragraph [0105]. Example 4 comprises lactose and croscarmellose sodium. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). The vitamin D compound can be 25-hydroxyvitamin D3.  See paragraph [0011].
	Thus the instant claims are anticipated by Daifotis et al.

7.	Claim(s) 27 is/are again rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Tabash et al. (U.S. Patent Application Publication No. 2009/0176748).
	Regarding instant claim 27, Tabash et al. disclose a stable controlled release formulation for oral dosing of vitamin D compounds.  Oral dosage forms include filing gelatin capsules with the formulation.  The formulation is prepared by incorporating one or more vitamin D compounds into a solid or semi-solid mixture of waxy materials.  See abstract.  The waxy controlled release carrier material is paraffin wax.  See paragraph [0067].  The waxy carrier is present in amounts of 20 wt. %.  See paragraph [0068].  The formulation may also comprise a lipoidic agent, such as a lipophilic emulsifier which has an HLB of less than 7.  Examples include glyceryl monostearate.  See paragraph [0072]. The lipoidic agent is present in amounts of about 20 to about 60 wt. %.  See paragraph [0071]. The composition comprises an oily component, such as mineral oil, that serves as a vehicle.  The oily component is present in about 20 to 40 wt. %. See paragraph [0081]. The composition may also comprise absorption enhancers such as Gelucire 44/14 (which the instant specification states comprises lauroyl macrogoglyceride and lauroyl polyoxylglyceride) which has an HLB of 14.  See paragraph [0077].  The absorption enhancer is present in an amount of about 8 to 15 wt. %.  See paragraph [0079].  The vitamin D compound is 25-hydroxyvitamin D3, 25-hydroxyvitamin D2, ergocalciferol, and combinations thereof.  See paragraph [0082].  The composition can additionally comprise Vitamin D sterols.  See paragraph [0113].  Tabash et al. prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
	Thus the instant claim is anticipated by Tabash. 

8.	Claim(s) 27, 42-43 and 46-53 is/are again rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Ishii et al. (U.S. Patent No. 5,328,903).
	Regarding instant claims 27, 42-43 and 46-53, Ishii et al. disclose a solid pharmaceutical preparation containing a vitamin D3 derivative uniformly distributed in the composition while being stabilized.  See abstract.  The composition comprises hydroxypropyl methylcellulose in an amount of 1 to 30 wt. %. See column 3, lines 5-8.  Ishii et al. teach 25-hydroxycholecalciferol as a Vitamin D3 derivative and 1α,25-dihydroxyvitamin D2 (ergocalciferols).  See column 2, lines 45-64. Ishii et al. teach a composition that is capable of permitting a vitamin D3 derivative to be stabilized during manufacture and storage when it is mixed with additives (excipients, degradative agent, binder and lubricant).  See column 1, lines 58-68.  Ishii et al. also teach that hydroxypropyl cellulose contributes to stabilizing the derivative.  See column 2, lines 6-10.  The composition can be in the form of a capsule or tablet.  See column 3, lines 9-18. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
	Thus the instant claims are anticipated by Ishii et al.

Claim Rejections – 35 U.S.C. 103
9.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

10.	Claims 27, 42-43, and 46-53 are again rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tabash et al. (U.S. Patent Application Publication No. 2009/0176748) in view of Ishii et al. (U.S. Patent No. 5,328,903).
	Tabash et al. teach a stable controlled release formulation for oral dosing of vitamin D compounds.  Oral dosage forms include filing gelatin capsules with the formulation.  The formulation is prepared by incorporating one or more vitamin D compounds into a solid or semi-solid mixture of waxy materials.  See abstract.  The waxy controlled release carrier material is paraffin wax.  See paragraph [0067].  The waxy carrier is present in amounts of 20 wt. %.  See paragraph [0068].  The formulation may also comprise a lipoidic agent, such as a lipophilic emulsifier which has an HLB of less than 7.  Examples include glyceryl monostearate.  See paragraph [0072]. The lipoidic agent is present in amounts of about 20 to about 60 wt. %.  See paragraph [0071]. The composition comprises an oily component, such as mineral oil, that serves as a vehicle.  The oily component is present in about 20 to 40 wt. %. See paragraph [0081]. The composition may also comprise absorption enhancers such as Gelucire 44/14 (which the instant 3, 25-hydroxyvitamin D2, ergocalciferol, and combinations thereof.  See paragraph [0082].  The composition can additionally comprise Vitamin D sterols.  See paragraph [0113].  Tabash et al. teach that the preferred dosage includes 30 µg, 60µg, or 90µg.  See paragraph [0091].  Tabash et al. teach the vitamin D compound can be administered with one or more other therapeutic agents such as bisphosphonates.  See paragraph [0113].
	Tabash et al. do not teach a cellulose derivative.
	Ishii et al. teach a solid pharmaceutical preparation containing a vitamin D3 derivative uniformly distributed in the composition while being stabilized.  See abstract.  The composition comprises hydroxypropyl methylcellulose in an amount of 1 to 30 wt. %. See column 3, lines 5-8.  Ishii et al. teach 25-hydroxycholecalciferol as a Vitamin D3 derivative.  See column 2, lines 45-64. Ishii et al. teach a composition that is capable of permitting a vitamin D3 derivative to be stabilized during manufacture and storage when it is mixed with additives (excipients, degradative agent, binder and lubricant).  See column 1, lines 58-68.  Ishii et al. also teach that hydroxypropyl cellulose contributes to stabilizing the derivative.  See column 2, lines 6-10.  
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to add a cellulosic material to the formulation of Tabash et al. to stabilize the composition as taught by Ishii et al.  One would have been motivated, with a reasonable expectation of success, because Ishii et al. teach compositions of vitamin D3 derivatives comprising 1-30% hydroxypropyl methylcellulose and specifically is directed to using excipients to stabilize the composition, such 

Modified Rejections
Double Patenting
11.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


12.	Claims 26-27, 42-43, and 46-61 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10,357,502. 
	Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and U.S. Patent No. 10,357,502 are directed to a stabilized extended release formulation comprising a vitamin D compound, a matrix, and a cellulosic stabilizing agent.  The difference lies in the presence of the secondary additive, bisphosphonates, which is also found in the specification of U.S. Patent No. 10,357,502. In addition, some claims are directed to wax versus non-wax matrix, both of which are found in U.S. Patent No. 10,357,502.  Thus the two are not patentably distinct. 



Response to Arguments
	Applicants’ arguments filed 27 October 2020 have been fully considered but they are not persuasive.
13.	Applicants argued, “Daifotis does not characterize the formulations as sustained release formulations and it is unreasonable to assume they are inherently sustained release.” 	In response to applicants’ arguments, claim 26 is directed to a combination of a hydroxyvitamin D compound, a non-wax matrix and a stabilizing agent and claim 27 is directed to a combination of hydroxyvitamin D compound, stabilizing agent and secondary additive.  The prior art of Daifotis teach all three components, thus should function in a similar manner.  If the composition does not function in the same manner, are other components required to achieve sustained release? This poses the question whether the claims lack sufficient written description to achieve the claimed function.  
	Thus this rejection is maintained. 

14.	Applicants argued, “The Tabash publication does not disclose any release stability data.  A rejection based on inherency is not proper.”
	In response to applicants’ argument, claim 27 is directed to a combination of hydroxyvitamin D compound, stabilizing agent and secondary additive.  The prior art of Tabash teach all three components, thus should function in a similar manner.  If the composition does not function in the same manner, are other components required to achieve the stability? This poses the question whether the claims lack sufficient written description to achieve the claimed function.  
	Thus this rejection is maintained.

	In response to applicants’ arguments, claim 27 is directed to a combination of hydroxyvitamin D compound, stabilizing agent and secondary additive.  The prior art of Ishii teach all three components, thus should function in a similar manner.  If the composition does not function in the same manner, are other components required to achieve sustained release? This poses the question whether the claims lack sufficient written description to achieve the claimed function.  
	Thus this rejection is maintained. 

16.	Applicants argued, “One would not have been motivated to add any other compounds to the formulation of Tabash because the skilled artisan would have regarded the formulation of Tabash as already providing a stable environment for the Vitamin D3 compound. The skilled artisan in reviewing Ishii would more likely regard the mannitol or white sugar component as the stabilizing agent.  Tabash is essentially free of disintegrants whereas Ishii uses hydroxypropyl cellulose as a disintegrant. 
	In response to applicants’ argument, Ishii specifically teaches that hydroxypropyl cellulose is known to stabilize Vitamin D3 compounds.  Thus this provides motivation to add the compound to the formulation of Tabash because it would further stabilize a particular component in the stable formulation.  Even if Ishii cites the benefits of mannitol and white sugar, the portion of Ishii cited by applicant states that the hydroxypropyl cellulose contributes to stabilizing the vitamin D3 derivative.  Tabash states that “optionally, the composition is free of disintegrants.”  See paragraph [0034].  Thus disintegrants may be present.


Conclusion
17.	Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
18.	No claims are allowed at this time.
19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WORSHAM whose telephone number is (571)270-7434.  The examiner can normally be reached on Monday-Friday (8-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSICA WORSHAM/Primary Examiner, Art Unit 1615